Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent 11,273,636) 
	Johnson et al. discloses the following claimed subject matter:
Re-claim 1, a printing system (300) comprising: a controller configured to: receive first condition information related to an ejection failure in a printer (step 302; fig.3; col.4, lines 59+); determine a maintenance manner applicable to the first condition information; cause the printer to perform a maintenance in the determined maintenance manner (step 306); receive second condition information related to the ejection failure in the printer after the maintenance is performed (S422; fig.4); determine whether an ejection performance in the printer has been improved based on the second condition information in response to performing the maintenance (S428); update an evaluation index in accordance with determination of whether the ejection performance in the printer has been improved, the evaluation index corresponding to the determined maintenance manner. (S430)

Re-claim 2, wherein the controller is configured to update the evaluation index such that: the evaluation index indicates a higher effectiveness for the ejection failure if the ejection performance has been improved in response to performing the maintenance; and the evaluation index indicates a lower effectiveness for the ejection failure if the ejection performance has not been improved in response to performing the maintenance. (col.6, lines 26-42)

Re-claim 3, wherein the controller is configured to update the evaluation index such that: the evaluation index indicates the higher effectiveness for the ejection failure if the ejection failure is entirely resolved; and the evaluation index indicates the lower effectiveness for the ejection failure if the ink ejection failure is not entirely resolved. (col.5, lines 25-67; col.9, step 426)

Re-claim 4, wherein the printer includes an ejection head, the ejection head having a plurality of nozzles, wherein the first condition information includes at least one of first data or second data, the first data indicating a percentage of nozzles causing the ejection failure among the plurality of nozzles, and the second data indicating a location pattern of the nozzles causing the ejection failure. (col.5, lines 5-24)

Re-claim 5, wherein the location pattern of the second data indicates an occurrence area where the nozzles causing the ejection failure are detected, the occurrence area includes at least one of an upstream portion of the ejection head or a downstream portion of the ejection head. (col.5, lines 53-67; col.9, lines 44+)

Re-claim 6, wherein the printer includes an ejection head, the ejection head having a plurality of nozzles, the ejection head being configured to eject ink from each of the plurality of nozzles while moving in a main scanning direction, and wherein the first condition information includes data indicating whether nozzles causing the ejection failure are located next to each other in the main scanning direction. (col.4, line 59-col.5, line 4; col.6, step 404)

Re-claim 7, wherein the printer includes a sensor (inherently disclosed by the control unit 240), the sensor being configured to detect a condition of the printer , wherein the controller is further configured to: receive third condition information indicating the detected condition by the sensor, wherein the controller is configured to determine the maintenance manner applicable to the first condition information and the third condition information. (col.8, line 60-col.9, line 15)

Re-claim 8, wherein the sensor is at least one of a temperature sensor, a humidity sensor, or a sensor that determines a sheet conveyance failure (see mechanism failure; col.8, line 60-col.9, line 15).

Re-claim 9, wherein the printing system includes a memory storing a database (250), the database including a plurality of items, each item including a condition of the ejection failure and maintenance manner associated with each other, wherein the controller is configured to determine, using the database, a maintenance manner applicable to the condition of the ejection failure indicated by the first condition information. (col.6, lines 26-42)

Re-claim 10, wherein each item in the database further includes the evaluation index, and wherein in a case where the database includes a plurality of items corresponding to the maintenance manner applicable to the condition of the ejection failure indicated by the first condition information, the controller is configured to determine the maintenance manner that is associated with the evaluation index indicating highest effectiveness than the other maintenance manners. (see also col.6, lines 26-42)

Re-claim 11, wherein in a case where the database includes a plurality of items corresponding to the maintenance manner applicable to the condition of the ejection failure indicated by the first condition information, and each item includes the same evaluation index, the controller is configured to determine the maintenance manner indicated by the latest update date or the maintenance manner in which less ink is consumed during maintenance as compared with the other maintenance manners. (see also col.6, lines 26-42)

Re-claim 12, wherein, in a case where the maintenance manner applicable to the condition of the ejection failure indicated by the first condition information does not exist, the controller is configured to determine the maintenance manner that is predetermined. (see S418, col.8, lines 37-49)

Re-claim 13, wherein the controller is configured to determine a maintenance manner applicable to the first condition information from a plurality of maintenance manners, and wherein the plurality of maintenance manners are classified by at least one of a maintenance type, a maintenance power, or a maintenance duration. (col.5, lines 38-52)

Re-claim 14, a printing system comprising: a printer (120) including a first controller (126); and a server (see web interface 130; col.2, line 51-col.3, line 22; col.10, lines 26-39) including a second controller (156), wherein the first controller is configured to: transmit, to the server, first condition information related to an ejection failure in the printer, wherein the second controller is configured to: receive, from the printer, the first condition information; determine a maintenance manner applicable to the first condition information; and transmit, to the printer, information indicating the determined maintenance manner, wherein the first controller is further configured to: receive, from the server, the information indicating the determined maintenance manner; cause the printer to perform a maintenance in the determined maintenance manner; and transmit, to the server, second condition information related to the ejection failure in the printer after the maintenance is performed, wherein the second controller is further configured to: receive, from the printer, the second condition information; determine whether an ejection performance in the printer has been improved based on the second condition information in response to performing the maintenance; and update an evaluation index in accordance with determination of whether the ejection performance in the printer has been improved, the evaluation index corresponding to the determined maintenance manner. (see also rejection as stated in claims 1, 15)

Re-claim 15, a printing system (300; fig.2) comprising: an ejection head (234) having a plurality of nozzles (236), the ejection head being configured to eject ink from each of the plurality of nozzles while moving in a main scanning direction; a memory storing a database (250), the database including a first record, the first record including a first ejection failure condition, a first maintenance manner and a first index value associated with each other; and a controller (242) configured to: receive first condition information related to an ejection failure in a printer (step 302; fig.3; col.4, lines 59+); determine whether a condition indicated by the first condition information is the same or similar to the first ejection failure condition included in the database (see S402, fig.4); if it is determined that the condition indicated by the first condition information is the same or similar to the first ejection failure condition, cause the printer to perform a maintenance of the ejection head in the first maintenance manner (S420); receive second condition information related to an ejection failure in the printer after the maintenance is performed (S422); determine an ejection performance in the printer based on the second condition information in response to performing the maintenance (S428); and update the first evaluation index in accordance with determination of the ejection performance (S430).

Re-claim 16, wherein the second condition information includes a percentage of failure nozzles in the plurality of nozzles, wherein the first evaluation index is incremented if the percentage of the failure nozzles is less than a particular value, and wherein the first evaluation index is decremented if the percentage of the failure nozzles is not less than the particular value. (col.5, lines 25-37)
 
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 9,056,512 to Kanzaki.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853